Title: Pardon for Jacob Coleman, 26 February 1807
From: Jefferson, Thomas
To: 


                        
                        Thomas Jefferson, President of the United States,
                        to all to whom these presents shall come, Greeting:
                        Whereas Jacob Coleman, of the State of Pennsylvania, was convicted before the Circuit Court of the United
                            States for the District of Pennsylvania, begun and held in the City of Philadelphia in the month of April in the year One
                            thousand eight hundred & six, of a Misdemeanor, in relation to the Post Office Establishment of the United States,
                            and in violation of a Statute in that case made and provided, and thereupon was sentenced by the said Court to five years
                            Imprisonment, and to receive Twenty Stripes, to be inflicted on the ninth of May in the same year; And whereas the said
                            Coleman has undergone part of the said punishment; Now therefore be it known that I, Thomas Jefferson, for divers other
                            good Causes and Considerations me thereunto moving, do pardon the said Misdemeanor, and remit the Judgment of the Court,
                            aforesaid, so far as it is yet unsatisfied, hereby willing and requiring that all prosecutions and judicial proceedings,
                            for or on account thereof, be forthwith stayed & discharged.
                        In Testimony whereof I have hereunto set my Hand, and caused the Seal of the United States to be hereunto
                            affixed.
                        Done at the City of Washington this Twenty Sixth day of February, in the year of our Lord One thousand eight
                            hundred & seven, and of the Independence of the United States, the Thirty first.
                        
                            Th: Jefferson
                            
                            By the President
                            James Madison Secy of State
                        
                    